In the Supreme Court of Georgia



                                    Decided: September 21, 2021


                  S21A1103. POOLE v. THE STATE.


      COLVIN, Justice.

      Following a jury trial, Nashea Poole was convicted of felony

murder and related offenses in connection with crimes committed

against Jordan and Chad Collins. 1 Poole raises numerous claims


      1 On December 15, 2016, a DeKalb County grand jury jointly indicted
Poole, Antonio Avery, Clarissa McGhee, and Demarco Butler for the malice
murder of Jordan (Count 1), the felony murder of Jordan predicated on
aggravated assault (Count 2), the aggravated assaults of Jordan and Chad
(Counts 5 & 6), and violating the Street Gang Terrorism and Prevention Act
by committing an aggravated assault against Jordan (Count 10). Avery and
Butler were indicted on additional charges of felony murder and possession of
a firearm.
       Poole, Avery, and Butler were tried together from May 7 through 16,
2018; the jury acquitted all three of malice murder but found them guilty of all
other counts. Poole was sentenced to life in prison without parole for felony
murder, 20 years consecutive for the aggravated assault of Chad, and 20 years
consecutive for the Gang Act charge. The remaining aggravated assault count
merged into the felony murder conviction for sentencing purposes. This Court
affirmed Avery’s and Butler’s convictions in Butler v. State, 310 Ga. 892 (855
SE2d 551) (2021).
       Poole filed a motion for new trial on May 17, 2018, which she amended
through new counsel on October 28, 2020, and April 19, 2021. After a hearing,
alleging that the evidence presented at trial was insufficient to

support her convictions. We affirm.

     As recounted by this Court in Butler v. State, 310 Ga. 892 (855

SE2d 551) (2021), the evidence presented at the joint jury trial

showed as follows:

     Late in the evening on August 31, 2016, the Collins
     brothers were at the home of their sister in Lithonia,
     where they were visited by Clarissa McGhee and Nashea
     Poole, whom Jordan had met through the “Plenty of Fish”
     dating website. According to Chad, McGhee and Poole
     gave “unusual” responses when asked about where they
     lived, and they were noticeably inquisitive about the
     layout of the house, trying at one point to go upstairs. The
     women also went outside several times, expressing
     curiosity about the dog in the backyard, and were on their
     phones texting throughout the visit. After approximately
     an hour, Jordan decided to take the women to his house
     and prepared to leave.

     Shortly thereafter, Chad heard the back screen door slam,
     followed by a commotion and a male voice saying, “chill
     out” or “watch out.” Chad then heard a gunshot and ran
     outside, where he saw Jordan lying on the patio. Chad
     was then shot several times. He made his way to the
     garage, where he found McGhee. Chad yelled at [McGhee]
     and began chasing [McGhee], who pulled out a gun,

the trial court denied the motion as amended on May 11, 2021. Poole timely
filed a notice of appeal. The appeal was docketed to the August 2021 term of
this Court and submitted for a decision on the briefs.

                                     2
pointed it at Chad, and then fled. Chad survived, but
Jordan died of his wounds. Chad testified that neither he
nor his brother had any weapons at their sister’s home
and that, to his knowledge, their sister did not keep any
weapons there, either.

According to the medical examiner, Jordan’s wounds were
inflicted by a combination of shots fired from a shotgun
and a handgun. This finding was corroborated by the
recovery at the scene of both .22-caliber shell casings
ejected from a handgun and a single shell casing from a
shotgun. An investigating officer testified that one person
cannot hold and fire both a shotgun and another gun at
the same time. No weapons were found at the scene.

McGhee, who pled guilty to aggravated assault, testified
for the State as follows: In July or August of 2016, Poole
introduced her to Butler and Avery, who were high-
ranking members of the Bloods gang. McGhee began
dating Avery and joined the Bloods; Poole was a member
of the gang as well. During this timeframe, Poole created
a Plenty of Fish account for McGhee for the purpose of
“escorting,” which McGhee described as “basically like
prostitution.”

On the evening of the crimes, McGhee went to Butler’s
house. Avery and Poole were there, and the women made
preparations to meet an escorting client. When Poole and
McGhee arrived at the planned location, however, they
became uncomfortable with the situation and left. The
women met back up with Butler and Avery at a gas
station and decided to go meet Jordan, whose photograph
they showed to Butler and Avery. Avery gave McGhee a
gun to take with her.


                            3
McGhee and Poole drove to Lithonia, with Avery and
Butler following them for “protection.” By the time the
women arrived at the home, Avery and Butler had
disappeared. At the home, McGhee and Poole sat talking
with Jordan and Chad, at one point going to the backyard
to give the dog some water and then returning inside.
Shortly thereafter, the dog began barking, and, when
Jordan and Poole stepped outside, shots rang out. Chad
ran outside, and McGhee retreated to the garage. After a
few minutes, Chad ran into the garage, angrily
demanding to know “who the f*** brought you over here.”
McGhee pulled out the gun, and Chad backed off. As
McGhee ran outside, she heard more gunshots and saw
Avery standing in the yard with a gun. McGhee and Poole
got into McGhee’s car and left, and Avery ran away.
McGhee testified that she did not see Butler.

According to McGhee, she and Poole then went back to
Butler’s house. Avery and Butler were there, and in the
house McGhee noticed two guns, one of which she
identified as a shotgun. The women demanded to know
what had happened, and Butler eventually responded,
“he tried to grab the gun and got shot.” Avery warned
McGhee not to call the police, or she would “be the one
that got blamed for it all.”

In addition to the foregoing evidence, the State introduced
the testimony of two law enforcement officers who were
qualified as experts on criminal street gangs. One of these
officers testified that Butler was known to be a founding
member of the “Luciano Bloods,” a subset of the national
Bloods gang with its own organized structure and lengthy
track record of violent crime. This officer testified that the
Luciano Bloods use prostitution as “the main money
maker for the gang” and have been known to use online

                              4
     platforms to lure “johns,” under the pretense of
     prostitution services, for the purpose of robbing them. The
     other officer testified that, in investigating the crimes at
     issue here, he had uncovered gang-related messages
     posted by Butler on social media, gang-related text
     messages extracted from Avery’s cell phone, and
     photographs posted on social media depicting both men
     wearing Bloods-associated clothing and flashing Bloods
     gang signs.[2]

     The State also presented evidence that, during a time
     span closely coinciding with the shootings, a cell phone
     used by Butler was used to communicate with Avery’s and
     Poole’s cell phones. In addition, cell tower records showed
     that, in the hours encompassing the shootings, the phones
     associated with Butler, Avery, and Poole moved from the
     area near Butler’s College Park home to the area near the
     Lithonia crime scene and back again. Butler and Avery
     each stipulated to being a convicted felon at the time of
     the shootings.

Id. at 893-895.

     Poole contends that the evidence presented at trial was

constitutionally insufficient to sustain her convictions pursuant to

Jackson v. Virginia, 443 U. S. 307 (III) (B) (99 SCt 2781, 61 LE2d



     2 The State also introduced a photograph of Poole, McGhee, Butler, and
Avery. In the picture, Poole and McGhee are wearing red bandanas and
holding guns; Butler and Avery are behind the women flashing gang signs
associated with the Bloods. A “Book of Knowledge” pertaining to the Bloods
was also found in Avery’s dresser.

                                    5
560) (1979), because the State failed to show that she was a party to

a crime, the State failed to show that the crimes were committed

with the intent to further gang interests, and because her

convictions were based solely upon uncorroborated accomplice

testimony. Poole also argues that the evidence of her guilt was

entirely circumstantial and did not rule out other, “more reasonable”

explanations for the events that occurred on the night of the crimes.

We disagree.

     When evaluating the sufficiency of evidence as a matter of

constitutional due process, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”          (Emphasis omitted.)

Jackson, 443 U. S. at 319 (III) (B). “This Court does not reweigh

evidence or resolve conflicts in testimony; instead, evidence is

reviewed in a light most favorable to the verdict, with deference to

the jury’s assessment of the weight and credibility of the evidence.”

(Punctuation omitted.) Hayes v. State, 292 Ga. 506, 506 (739 SE2d

                                 6
313) (2013).

     Poole claims that the evidence was legally insufficient to

support her felony murder conviction because the State failed to

prove that she was a party to the underlying felony of aggravated

assault. But “criminal intent is a question for the jury, and it may

be inferred from that person’s conduct before, during, and after the

commission of the crime.” Jones v. State, 292 Ga. 656, 658 (1) (a)

(740 SE2d 590) (2013). Also, “[w]hile mere presence at the scene of

a crime is not sufficient evidence to convict one of being a party to a

crime,    criminal   intent   may       be   inferred   from   presence,

companionship, and conduct before, during, and after the offense.”

(Citation and punctuation omitted.) Parks v. State, 304 Ga. 313, 315-

316 (1) (a) (818 SE2d 502) (2018). Finally, “[t]he intent of the actual

killer may be imputed to the other active members of the conspiracy

even though the homicide may not have been a part of the original

common design.” Williams v. State, 276 Ga. 384, 385 (578 SE2d 858)

(2003).

     Here, the State presented sufficient evidence that Poole was a

                                    7
party to the crimes charged. As this Court observed in Butler, supra,

at (1) (a):

      The evidence presented at trial showed, among other
      things, that: McGhee and Poole had connected with the
      victims through a dating website they used for
      prostitution and made plans to meet with them on the
      night of the crimes; Butler and Avery, both convicted
      felons, met with McGhee and Poole before the women left
      to meet the victims, gave McGhee a gun, and followed
      them to their meeting; during their visit with the victims,
      McGhee and Poole acted strangely, were markedly
      curious about the layout of the house, went outside
      several times, and were frequently texting on their
      phones; Avery was present at the crime scene with a gun
      during the shootings; McGhee [and Poole] went to
      Butler’s house after the shootings and [McGhee] saw
      Avery and Butler there with two guns, one of which was
      a shotgun; when questioned about the shootings, Butler
      responded that someone “got shot” because “he tried to
      grab the gun”; Avery told McGhee not to call the police
      regarding the shootings; cell phones used by Avery,
      Butler, and Poole communicated with each other
      immediately before, during, and after the shootings; and
      during this time frame, these cell phones traveled in a
      similar path from the area near Butler’s house to the area
      near the crime scene and back. In addition, the evidence
      showed that Jordan was killed by shots fired from a
      shotgun and a handgun, indicating the presence of two
      shooters, and that no weapons were recovered from the
      scene, which supports Chad’s testimony that neither he
      nor Jordan had a weapon at the time of the shootings.

Id. When viewed in the light most favorable to the verdicts, the

                                  8
evidence presented at trial and summarized above was sufficient as

a matter of constitutional due process to authorize a rational jury to

find Poole guilty beyond a reasonable doubt of the felony murder of

Jordan predicated on aggravated assault based upon her being a

party to the crime. 3 See OCGA §§ 16-2-20 (defining party to a crime)

and 16-5-1 (c) (defining felony murder).

      Next, Poole argues that there was insufficient evidence to

support her Gang Act conviction because the State failed to show the

necessary nexus between the shooting and an intent to further gang

interests.4 However, this Court already rejected a similar claim

raised by Butler and Avery. In Butler, supra, 310 Ga. 896-898 (1)



      3 Poole also contends that the trial court abused its discretion when it
declined to grant a new trial pursuant to the general grounds set forth in
OCGA §§ 5-5-20 and 5-5-21. However, our review of a trial court’s denial on
the general grounds is limited to review of the sufficiency of the evidence under
Jackson. See Lewis v. State, 296 Ga. 259 (3) (765 SE2d 911) (2014). For the
reasons discussed above, the evidence was sufficient to support Poole’s
convictions.

      4 Poole also argues that there was insufficient evidence to support her
Gang Act conviction because the State failed to present evidence of the
necessary nexus between Poole’s escorting and an intent to further gang
interests. However, Poole was indicted for violating the Gang Act by
committing an aggravated assault against Jordan. Accordingly, the State did
not need to prove escorting as a predicate offense for the Gang Act charge.
                                       9
(b), this Court explained:

     With regard to the Street Gang Act violation, the State
     was required to establish:

          (1) the existence of a “criminal street gang,”
          defined in OCGA § 16-15-3 (2) as “any
          organization, association, or group of three or
          more persons associated in fact, whether formal
          or informal, which engages in criminal gang
          activity”; (2) the defendant’s association with
          the gang; (3) that the defendant committed [any
          of several enumerated criminal offenses,
          including those “involv[ing] violence, possession
          of a weapon, or use of a weapon”]; and (4) that
          the crime was intended to further the interests
          of the gang.

     Boyd[ v. State, 306 Ga. 204, 209 (830 SE2d 160) (2019)]
     (citations and punctuation omitted). As to the fourth
     element, which is the focus of Avery’s and Butler's
     contentions, “the State must prove that the commission of
     the predicate act was intended to further the interests of
     the gang.” Id. at 210 (830 SE2d 160) (citation and
     punctuation omitted). This element requires some nexus
     between the act and the intent to further street gang
     activity. Rodriguez v. State, 284 Ga. 803, 807 (1) (671
     SE2d 497) (2009).

     Avery and Butler both argue that the State failed to prove
     that the shootings were committed with an intent to
     further the interests of a gang, relying heavily on the fact
     that McGhee testified that there was no plan to commit
     the shootings and that the incident was unrelated to their
     gang. However, where there is other evidence supporting

                                 10
an inference that criminal conduct was committed with
the intent to further the interests of a gang, a witness’
disavowal of such an intent does not necessarily compel a
finding that such intent was lacking. See Boyd, 306 Ga.
at 211 (830 SE2d 160). For example, evidence of a
defendant’s association with a gang and participation in
its activities before and during the crimes charged may
“provide the required nexus between his criminal acts and
the intent to further the gang’s interests.” Hayes v. State,
298 Ga. 339, 342-343 (a) (781 SE2d 777) (2016); see also
Rodriguez, 284 Ga. at 807 (671 SE2d 497) (“Management
of or participation with others in . . . criminal street gang
activity necessarily implies knowledge of the gang’s
criminal activities and a specific intent to further its
criminal purposes.”). In addition, there was evidence that
the gang used prostitution and robbery of “johns” to
finance the gang and that the shootings resulted from
that sort of activity. See Stripling v. State, 304 Ga. 131,
134 (1) (b) (816 SE2d 663) (2018). Likewise, discussions
between fellow gang members after the charged crimes,
which may include attempts to avoid getting caught, may
offer further evidence of a nexus between the crimes and
the gang’s interests. See Boyd, 306 Ga. at 211-212 (830
SE2d 160).

Here, the evidence, in addition to that described above,
showed that Butler and Avery were high-ranking
members of the Bloods criminal gang, which McGhee and
Poole had joined as well; the Luciano Bloods, an organized
subset of the Bloods that Butler had helped establish, had
a history of violent criminal activity; and the Luciano
Bloods employed prostitution as a primary means of
funding its operations and had in the past used women to
lure “johns” to rob them.


                             11
     Additionally, as noted above, McGhee and Poole
     connected with the victims through a dating website they
     used to set up prostitution meetings; Butler and Avery
     were present with the women immediately before and
     after the shootings and were in communication with them
     throughout the period during which the shootings took
     place; and following the shootings, Butler and Avery
     discussed the crimes with the women and warned them
     not to talk to the police. Viewed as a whole, this evidence
     was sufficient to establish a nexus between the charged
     crimes and an intent to further the gang’s interests, and,
     accordingly, the evidence was sufficient to authorize a
     rational trier of fact to find that [Butler and Avery]
     violated the Street Gang Act.

Id. Accordingly, as a matter of constitutional due process, the jury

was authorized to find Poole guilty beyond a reasonable doubt of the

crimes for which she was convicted. See Jackson, 443 U.S. at 319.

See also Butler, supra, 310 Ga. at (1) (concluding there was sufficient

evidence to support Butler’s and Avery’s convictions).

     Poole also argues that there was insufficient evidence to

support her convictions as a matter of Georgia statutory law because

all of the evidence of her participation in the crimes and her

membership     in   the    Bloods        gang   came   from   McGhee’s

uncorroborated accomplice testimony. See OCGA § 24-14-8. But


                                    12
this claim is belied by the record, which shows that McGhee’s

testimony was sufficiently corroborated by the physical evidence

collected at the crime scene, by Chad Collins’ testimony regarding

the events that occurred that evening, by postings to the defendants’

social media accounts, and by cell phone data introduced into

evidence at trial. See Yarn v. State, 305 Ga. 421 (2) (826 SE2d 1)

(2019) (discussing corroboration of accomplice testimony).

     Finally, Poole argues that, as a matter of Georgia statutory

law, the evidence presented at trial was insufficient to sustain her

convictions because the evidence of her guilt was entirely

circumstantial and did not exclude the reasonable hypothesis of her

mere presence at the crime scene.      See OCGA § 24-14-6.         Even

assuming this is a wholly circumstantial case, we conclude that the

evidence presented at trial was sufficient to support Poole’s

convictions.

     Under OCGA § 24-14-6,

     in order to convict [Poole] of the crimes based solely upon
     circumstantial evidence, the proven facts had to be
     consistent with the hypothesis of [her] guilt and exclude

                                 13
     every reasonable hypothesis save that of [her] guilt. Not
     every hypothesis is reasonable, and the evidence does not
     have to exclude every conceivable inference or hypothesis;
     it need rule out only those that are reasonable.

(Citation and punctuation omitted.) Cochran v. State, 305 Ga. 827,

829 (1) (828 SE2d 338) (2019). Whether the evidence excludes every

other reasonable hypothesis is a question for the jury, see Collett v.

State, 305 Ga. 853, 855-856 (1) (828 SE2d 362) (2019), and that

finding will not be disturbed on appeal unless the verdict is

insupportable as a matter of law, see Akhimie v. State, 297 Ga. 801,

804 (1) (777 SE2d 683) (2015).

     Poole claims that the State’s evidence did not exclude the

reasonable hypothesis of her mere presence at the crime scene.

However, based upon the evidence presented at trial and discussed

at length above, the jury was not required to find that Poole’s

hypothesis that she was merely present was a reasonable one.

Indeed, the jury could reasonably infer that Poole not only knew of

Butler and Avery’s plans, but also shared a common criminal intent

and acted in concert with them in committing the crimes.          See


                                 14
Worthen v. State, 304 Ga. 862, 867 (823 SE2d 291) (2019) (“Jurors

are normally entitled to make reasonable inferences from

circumstantial evidence regarding all sorts of facts, including the

facts necessary to find defendants guilty beyond a reasonable doubt

of capital crimes.”). Consequently, the evidence was sufficient to

authorize the jury “to exclude every other reasonable hypothesis

save that of guilt.” OCGA § 24-14-6.

     Judgment affirmed. All the Justices concur.




                                15